Citation Nr: 1516099	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 14, 1982 to October 4, 1982 and September 1989 to February 1991. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin.

On his substantive appeal, the Veteran indicated that he desired a Board hearing in Washington, D.C.  However, in a September 2013 letter, the Veteran withdrew his hearing request.  38 C.F.R. § 20.702(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that further development is needed prior to adjudicating the claim.  

In a February 2013 correspondence, the Veteran asserted that his condition had worsened.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Given the Veteran's assertion of worsening, the Board finds that the Veteran's disabilities may have worsened since his last VA examination, which in turn may affect his eligibility for aid and attendance.  Accordingly, upon remand a VA examination is warranted to determine the current effect the Veteran's service-connected disabilities have on his need for aid and attendance.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, the Board notes that VA treatment records indicate that the Veteran received inpatient psychiatric treatment at St. Bernard Hospital.  While the Veteran is not service-connected for an acquired psychiatric disability, the inpatient treatment records may nevertheless contain notations or treatment pertinent to the Veteran's service-connected physical disabilities and his need for aid and assistance in performing activities of daily living.  Thus, on remand reasonable efforts should be made to obtain the outstanding private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all private treatment records related to his service-connected disabilities and / or any inpatient treatment he received during the pendency of this appeal, to include St. Bernard Hospital.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  If private records are identified but not obtained the RO must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

2.  Obtain all VA treatment records from November 2014 to present.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to assess the nature and severity of the Veteran's service-connected disabilities and their effect on his activities of daily life and his need for aid and attendance of another person.  The claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished.  

The Board notes that service-connection is in effect for post traumatic arthritis of the lumbosacral spine, herniated nucleus pulposus; degenerative joint disease of the cervical spine; fractured, undisplaced left sixth rib with fracture right 10th rib with nonunion and resection and fracture of the rib; and fracture of the left little finger.  

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises. 

In rendering the requested opinions, the examiner should address the lay statements by the Veteran and his cousin and current caregiver, B. Q. 

The rationale for all opinions expressed must be explained.

5.  After completion of the above and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




